United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1192
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Roland Hoeffener

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: December 10, 2019
                            Filed: February 24, 2020
                                 ____________

Before ERICKSON, ARNOLD, and KOBES, Circuit Judges.
                          ____________

ERICKSON, Circuit Judge.

      Roland Hoeffener (“Hoeffener”) conditionally pled guilty to one count of
receipt of child pornography, in violation of 18 U.S.C. §§ 2252A(a)(2) and
2252A(b)(1), and two counts of possession of child pornography, in violation of 18
U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2). The district court1 sentenced Hoeffener
to concurrent terms of 120 months’ imprisonment on each count. Hoeffener appeals
the court’s denial of his motion to compel, motions to suppress, and request for a
Franks hearing. He also challenges the sentence, claiming the district court erred
when it failed to give appropriate weight to his age and prior sex offender treatment.
We affirm.

I.    Background

       On December 15, 2012, Detective Bobby Baine of the St. Louis Metropolitan
Police Department was conducting a child pornography “Internet undercover
operation” using a software program called Torrential Downpour. Torrential
Downpour is a law enforcement software program configured to search the BitTorrent
network for Internet Protocol (“IP”) addresses associated with individuals offering
to share or possess files known to law enforcement to contain images or videos of
child pornography. Detective Robert Erdely, an investigator for the Indiana County,
Pennsylvania District Attorney’s Office, testified that the program logs the date, time,
and infohash of the activity occurring during the investigation; the path and file name
investigated; and the investigated computer’s IP address, port identifier, and
BitTorrent software. Detectives Baine and Erdely both testified that Torrential
Downpour cannot access non-public areas or unshared portions of an investigated
computer, nor can it override settings on a suspect’s computer.

      The software program connected to an IP address in the St. Louis area that had
within its files videos or images suspected of containing child pornography. The
program downloaded those files from the IP address. When Detective Baine checked



      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                          -2-
his computer log, he reviewed the images that had been downloaded onto his system
and identified two of the files as containing child pornography.

       Through a subpoena, Detective Baine determined that the IP address for the
investigated computer belonged to Hoeffener. Detective Baine forwarded this
information to Detective Dustin Partney, who worked in the Special Investigations
Unit for the St. Louis County Police Department. In his search warrant affidavit,
Detective Partney outlined the undercover operation, how law enforcement officers
identified Hoeffener’s computer, and described the two images containing child
pornography that were downloaded by the Torrential Downpour program:

      1.     FILE NAME: spread.em.chan12\125943702341
             DESCRIPTION: An image file depicting a prepubescent female
             lying on her right side. The female is pulling her panties to the
             side, exposing the side of her vagina and anus.

      2.     FILE NAME: spread.em.chan12\1125946249912
             DESCRIPTION: An image file depicting a minor female lying on
             her back with her legs spread, exposing the pubic area and
             making the focal point of the image her vagina.

Detective Partney averred that he had reviewed these two files, found them to contain
the described images/movie files, and based on his training and experience,
determined that Hoeffener had possessed and distributed child pornography.

      On April 29, 2013, a circuit judge issued a search warrant for Hoeffener’s
residence, permitting officers to search his home as well as electronic data processing
and storage devices, computers, computer systems, and other related items for
photographs, files, and images depicting sexual contact or sexual performance of a
child under the age of 18. The warrant was executed the next day. Multiple
computers, hard drives, thumb drives, SIM cards, CDs, digital cameras, and tablet
PCs were seized. A forensic examination revealed the uTorrent and eMule file-

                                         -3-
sharing applications had been installed on Hoeffener’s computer and that there were
approximately 7,365 image files and 460 video files of child pornography.

       St. Louis Police Department Sergeant Adam Kavanaugh assisted other officers
in executing the search warrant. While the warrant was being executed by other
officers, Sergeant Kavanaugh asked Hoeffener to sit in his vehicle and talk to him
about the reason for the search warrant. Hoeffener voluntarily sat in the front seat of
Sergeant Kavanaugh’s unmarked vehicle. Hoeffener was not handcuffed or otherwise
restrained. Sergeant Kavanaugh recorded his conversation with Hoeffener. Sergeant
Kavanaugh described Hoeffener as inquisitive, but polite and cooperative. At no
point did Hoeffener request to leave the vehicle. When the conversation began,
Hoeffener was not placed under arrest and Sergeant Kavanaugh did not consider him
in custody. After talking for approximately five minutes, Hoeffener confessed to
Sergeant Kavanaugh that he had used uTorrent to download and view pictures and
movies of child pornography involving children as young as five years old. At no
time did Sergeant Kavanaugh read Hoeffener his Miranda rights.

      After Hoeffener admitted to downloading child pornography, Sergeant
Kavanaugh did not place Hoeffener under arrest or otherwise restrain Hoeffener, but
had determined Hoeffener would not be free to leave. Near the conclusion of the in-
vehicle conversation, when Sergeant Kavanaugh asked Hoeffener if there had ever
been accusations that he touched a child, Hoeffener acknowledged an accusation
involving a neighbor child, but denied touching any child. Sergeant Kavanaugh then
asked Hoeffener if he would agree to a polygraph test. Hoeffener responded, “No
problem.” Sergeant Kavanaugh drove Hoeffener to the St. Louis Police Department
and while en route, Hoeffener asked if he was going to be arrested. Sergeant
Kavanaugh responded, “Well, probably.” Hoeffener replied, “Okay.”

       Before administering the polygraph test, Hoeffener was read his Miranda
rights. After those rights were read and before the polygraph questioning began,

                                         -4-
Hoeffener stated, among other things, that he had downloaded approximately 10,000
images and/or movies of child pornography. During the actual polygraph test,
Hoeffener was asked whether he had any “undisclosed sexual contact with a minor.”
The results of the polygraph were inconclusive.

      After the polygraph test, Sergeant Kavanaugh videotaped an interview with
Hoeffener regarding their in-vehicle conversation. Hoeffener agreed that Sergeant
Kavanaugh had not handcuffed him, had not threatened him, and that he had
voluntarily agreed to go to the police station. Hoeffener reiterated that he had used
uTorrent to download child pornography. When Hoeffener was asked about
possessing between 10,000 and 20,000 pictures or videos of child pornography,
Hoeffener acknowledged that he had child pornography on his computer, but not “that
much.”

       Hoeffener’s defense had two basic prongs, which were set out in his numerous
pretrial motions: (1) gather in-depth discovery related to the use of Torrential
Downpour in an attempt to obtain evidence to support a claim that the program
operated in a way that violated his Fourth Amendment rights and to determine how
the program functioned at the time of the investigation and whether any changes or
enhancements had been made to it; and (2) seek to suppress all evidence obtained by
law enforcement and all statements made by Hoeffener during the investigation.
After the court rejected each one of Hoeffener’s motions, he conditionally pled guilty,
reserving the right to appeal the court’s adverse rulings on his motion to compel,
motion to suppress statements, motion to suppress evidence, and request for a Franks
hearing. Hoeffener also appeals his sentence, contending the district court should
have given more consideration to his age and sex offender treatment history because
a 120-month sentence for him, at 70 years old, might equate to a life sentence.




                                         -5-
II.   Discussion

      A.     Pretrial Motions

      After receiving four extensions of time to file pretrial motions from the court,
Hoeffener filed a motion to compel, a motion to suppress statements, and a motion
to suppress evidence and request for a Franks hearing on the same day. The court2
held evidentiary hearings on Hoeffener’s motions. Following the hearings, the
magistrate judge denied Hoeffener’s motion to compel discovery, denied Hoeffener’s
request for a Franks hearing, and recommended denial of Hoeffener’s motions to
suppress. The district court adopted the magistrate judge’s findings and analyses and
denied both motions to suppress. For the reasons that follow, we affirm the denial of
Hoeffener’s motions.

             1.    Motion to Compel Discovery

       Hoeffener moved to compel the government to produce the source code,
manuals, and software for Torrential Downpour. The magistrate judge determined
that Hoeffener had failed to make a threshold showing of materiality and, in addition,
the requested information was protected by the law enforcement privilege. On
appeal, Hoeffener asserts an entitlement to the requested information for two reasons:
(1) so his expert from Loehrs Forensics, LLC can investigate the program’s
reliability, and (2) to prepare for cross-examination of the government’s witnesses.

       With regard to the software program, the government disclosed the following
information to Hoeffener: (1) a printout of a Powerpoint presentation about the
installation and use of uTorrent version 2.2.1 (the file-sharing software used by


      2
       The Honorable Patricia L. Cohen, United States Magistrate Judge for the
Eastern District of Missouri.

                                         -6-
Hoeffener at the time of the online investigation); (2) a compact disc depicting a
simulation of how law enforcement personnel use the software program; (3) the log
of activity occurring during the online investigation of Hoeffener’s computer, along
with testimony explaining these materials from a detective who helped create and
train law enforcement personnel on the use of the software program; (4) the length
of time the program had been used by the St. Louis Metropolitan Police Department;
and (5) a list of the program’s authorized users.3

       When determining whether to order disclosure of information, “one of the most
relevant factors to be weighed by the court . . . is whether or not the evidence is
material to the accused defense.” United States v. Grisham, 748 F.2d 460, 463 (8th
Cir. 1984) (quoting United States v. Barnes, 486 F.2d 776, 778 (8th Cir. 1973)
(emphasis in original)). Materiality must be shown by more than mere speculation
or conjecture. Id. at 463–64. A district court has “broad discretion with respect to
discovery motions, and we will uphold the decision of the district court unless,
considering all the circumstances, its rulings are seen to be a gross abuse of discretion
resulting in fundamental unfairness at trial.” United States v. Hintzman, 806 F.2d
840, 846 (8th Cir. 1986) (quotation and citations omitted). We find no such abuse
in this case.

       The government disclosed information that allowed Hoeffener’s expert to
investigate how the file sharing software Hoeffener was using functioned, how
Torrential Downpour functioned, and the activity log gathered from Hoeffener’s
computer. In addition to this information Hoeffener sought the source code,
essentially the program itself, and manuals related to the program. Hoeffener’s


      3
       In addition, a year ago, the district court in Arizona ordered the government
to give the defendant in that case access to the Torrential Downpour program. The
defendant in that case had also retained Loehrs Forensics, LLC as his expert. United
States v. Gonzales, 2:17-cr-01311-001-PHX-DGC (D. Ariz. Feb. 19, 2019) (Doc.
#51).

                                          -7-
reasoning for seeking this information revealed nothing more than a fishing
expedition to discover how law enforcement’s proprietary software is able to identify
potential possessors and distributors of child pornography over the BitTorrent peer-
to-peer sharing network. Hoeffener’s mere speculation that the software program
could possibly access non-public areas of his computer or that there was a possibility
that it malfunctioned during the officers’ investigation into Hoeffener’s sharing of
child pornography is insufficient to meet the requisite threshold showing of
materiality to his defense. We find no abuse of discretion in the denial of Hoeffener’s
motion to compel, let alone a gross abuse of discretion that would result in
fundamental unfairness.

             2.     Motion to Suppress Evidence

       On appeal from the denial of a motion to suppress, we review the district
court's factual findings for clear error and its legal conclusions de novo. United
States v. Green, 946 F.3d 433, 438 (8th Cir. 2019). We will affirm the district court’s
decision “unless it is unsupported by substantial evidence, based on an erroneous
interpretation of applicable law, or, based on the entire record, it is clear a mistake
was made.” Id. (quoting United States v. Collins, 883 F.3d 1029, 1031 (8th Cir.
2018)).

        Hoeffener moved to suppress evidence law enforcement officers obtained while
using the Torrential Downpour software program on the ground that he had a
legitimate expectation of privacy in the use of his computer and the warrantless
search occurring while Hoeffener was not actively sharing data with others violated
the Fourth Amendment. The crux of Hoeffener’s argument is that because BitTorrent
is a software that intentionally obscures the transmitted communication by encrypting
the information and decentralizing the delivery system, his enhanced efforts to protect
the privacy of the communications creates a reasonable expectation of privacy that
might not exist with other file sharing programs. We find his argument unavailing.

                                          -8-
       The record reflects that Torrential Downpour searches for download candidates
in the same way that any public user of the BitTorrent network searches, and it only
searches for information that a user had already made public by the use of the
uTorrent software. A defendant has no legitimate expectation of privacy in files made
available to the public through peer-to-peer file-sharing networks. United States v.
Hill, 750 F.3d 982, 986 (8th Cir. 2014); (case involving the file-sharing software
LimeWire); United States v. Stults, 575 F.3d 834, 842 (8th Cir. 2009) (same); United
States v. Maurek, 131 F. Supp. 3d 1258, 1263 (W.D. Okla. 2015) (case involving
BitTorrent software); United States v. Hall, Case No. 2:15-cr-7-FtM-29CM, 2015 WL
5897519, at *1 (M.D. Fla. October 7, 2015) (same). Hoeffener’s attempt to
distinguish BitTorrent software from other peer-to-peer programs does not alter the
fact that he allowed public access to the files on his computer. The district court did
not err in denying his motion to suppress evidence.4

             3.     Request for a Franks Hearing

      We review the denial of a Franks hearing for abuse of discretion. United States
v. Charles, 895 F.3d 560, 564 (8th Cir. 2018) (citing United States v. Snyder, 511
F.3d 813, 816 (8th Cir. 2008)). In order to be entitled to a Franks hearing, we have
summarized the requisite showing as follows:


      To obtain a Franks hearing a defendant must make a substantial
      preliminary showing that there was an intentional or reckless false
      statement or omission which was necessary to the finding of probable


      4
       Hoeffener’s other asserted avenue of relief was a claim that Congress has
recognized a legitimate expectation of a privacy interest in electronic communications
via passage of the Electronic Communications Privacy Act (“ECPA”), 18 U.S.C. §§
2510–22, which he asserts law enforcement violated through its use of Torrential
Downpour. His argument is unsupported by any citation to legal authority and we
find no support for his claim in the text of the statute.

                                      -9-
      cause .... Thus, to prevail on a Franks claim the defendant must first
      demonstrate that the law enforcement official deliberately or recklessly
      included a false statement in, or omitted a true statement from, his
      warrant affidavit.
Id.


       Hoeffener’s Franks hearing request was based on two grounds: (1) Detective
Partney exaggerated his descriptions of the images obtained while using the
Torrential Downpour software and he incorrectly labeled them child pornography
when they were actually child erotica, (2) and Detective Partney failed to inform the
issuing judge that the referenced images were not files that law enforcement officers
had previously “flagged” as constituting child pornography (“files of interest”). The
magistrate judge, after viewing the images, found that Detective Partney did not
exaggerate or overstate the descriptions of the images; that, even if the referenced
images could arguably be characterized as child erotica, the affidavit still established
probable cause that the seized computers would contain child pornography; and that
probable cause still existed if the affidavit was supplemented with the information
that the referenced images were not flagged as “files of interest.” The district court
adopted the magistrate judge’s findings and conclusions in their entirety.


        Hoeffener’s assertion that the search warrant affidavit presented “a skewed
version of the facts to bolster probable cause” is without merit. The affidavit
provided two file names and a description of the images contained within the files,
which were downloaded from Hoeffener’s computer. The court found the officer’s
descriptions of the images were consistent with the downloaded files. The officer
testified at length why he believed the images contained child pornography. The
record is devoid of any evidence to support Hoeffener’s assertion that the officer
deliberately or recklessly included a false statement.




                                         -10-
       Similarly, the fact that a program did not flag an image as a “file of interest”
would not change an issuing judge’s probable cause determination when the affiant
had personally reviewed the images that he attested contained child pornography.
The record demonstrates that the referenced images were reviewed independently by
two officers and both concluded they constituted child pornography. Because a
program did not highlight these files as possibly containing child pornography, does
not establish they do not contain child pornography. The record is devoid of any
evidence to support Hoeffener’s assertion that the affiant’s omission was necessary
to the probable cause determination. The magistrate judge did not abuse her
discretion in denying Hoeffener’s request for a Franks hearing.


             4.     Motion to Suppress Statements


       A district court’s determination that a person was not in custody for purposes
of Miranda is reviewed de novo and its factual findings for clear error. United States
v. Mshihiri, 816 F.3d 997, 1004 (8th Cir. 2016) (citing United States v. LeBrun, 363
F.3d 715, 719 (8th Cir.2004) (en banc)). “To determine whether a suspect was in
custody, we ask ‘whether, given the totality of the circumstances, a reasonable person
would have felt at liberty to terminate the interrogation and leave or cause the agents
to leave.’” United States v. Laurita, 821 F.3d 1020, 1024 (8th Cir. 2016) (quoting
United States v. Vinton, 631 F.3d 476, 481 (8th Cir. 2011)). We have set forth six
non-exclusive indicia of custody:


      (1) whether the suspect was informed at the time of questioning that the
      questioning was voluntary, that the suspect was free to leave or request
      the officers to do so, or that the suspect was not considered under arrest;
      (2) whether the suspect possessed unrestrained freedom of movement
      during questioning; (3) whether the suspect initiated contact with
      authorities or voluntarily acquiesced to official requests to respond to
      questions; (4) whether strong arm tactics or deceptive stratagems were

                                         -11-
      employed during questioning; (5) whether the atmosphere of the
      questioning was police dominated; [and], (6) whether the suspect was
      placed under arrest at the termination of the questioning.


United States v. Griffin, 922 F.2d 1343, 1349 (8th Cir. 1990). “The first three ...
factors may be fairly characterized as mitigating factors,” and the last “three factors
may be characterized as coercive factors.” Id. “These factors, however, are not
exclusive, and custody ‘cannot be resolved merely be counting up the number of
factors on each side of the balance and rendering a decision accordingly.’” United
States v. Flores-Sandoval, 474 F.3d 1142, 1147 (8th Cir. 2007) (quoting United States
v. Czichray, 378 F.3d 822, 827 (8th Cir. 2004)).


       Hoeffener moved to suppress the statements he made during the in-vehicle
discussion with Sergeant Kavanaugh and his post-Miranda statements made at the
police station. The court denied Hoeffener’s motion, finding that Hoeffener was not
in custody and entitled to Miranda warnings prior to his in-vehicle confession
because Hoeffener willingly entered Sergeant Kavanaugh’s vehicle, voluntarily
responded to Sergeant Kavanaugh’s questions, and presented no evidence that he was
restrained as though he was under formal arrest or acquiesced because of a coercive
or police dominated environment. The court also rejected Hoeffener’s argument that
his post-Miranda statements must be suppressed because there was no evidence that
law enforcement intentionally delayed reciting a Miranda warning in order to elicit
a confession.


       The district court found that when Hoeffener was asked if he would sit in the
front seat of Sergeant Kavanaugh’s unmarked vehicle to talk about the reason for the
search warrant, Hoeffener willingly and voluntarily did so. Hoeffener was not
handcuffed or otherwise restrained. Hoeffener was inquisitive but polite and
cooperative during the questioning. At no time did Hoeffener ask to get out of the


                                         -12-
vehicle. After approximately five minutes of talking, Hoeffener admitted to using
uTorrent to download pictures and movies containing child pornography. Because
the district court’s findings are not clearly erroneous and are well-supported by the
evidence, we conclude Hoeffener was not in custody during the in-vehicle
questioning for purposes of Miranda.


      Because Hoeffener has failed to provide any evidence that Sergeant
Kavanaugh’s failure to provide Miranda warnings was a calculated effort to
circumvent Miranda, his motion to suppress his post-Miranda statements pursuant to
Missouri v. Seibert, 542 U.S. 600 (2004), was properly denied.


      B.     Sentencing Issues


      Where, as in this case, the sentence imposed is within the advisory Guidelines
range, we presume the sentence is reasonable. United States v. Outlaw, 946 F.3d
1015, 1020 (8th Cir. 2020). It is the defendant’s burden to rebut the presumption and
show that the sentence should have been lower. United States v. Manning, 738 F.3d
937, 947 (8th Cir. 2014). Hoeffener’s disagreement with the weight the district court
gave to his age and sex offender treatment history is insufficient to rebut the
presumption of reasonableness.


        Hoeffener acknowledges that the court considered his age, but asserts it erred
by failing to articulate how much weight this factor was given. Hoeffener cites no
authority requiring the court to articulate with precision how much weight it has
given to a particular factor. Indeed, his argument is inconsistent with our precedent.
See United States v. Leonard, 785 F.3d 303, 306 (8th Cir. 2015) (determining the
district court adequately explained its sentencing decision when it expressly stated
that it had considered the defendant’s sentencing arguments).


                                        -13-
       Hoeffener’s second alleged error is also unavailing. The court declined to give
much weight to the sex offender treatment Hoeffener participated in, emphasizing the
counseling began after Hoeffener appeared in court and placing greater weight on
evidence demonstrating the conduct in this case was not some recent aberration, that
Hoeffener had admitted to searching and downloading child pornography for ten
years, that the nature and scope of the images were “troubling and disturbing,” and
the unconvincing explanation Hoeffener provided for the sexual contact he had with
his daughter when she was a toddler. The district court’s explanation for its decision
to sentence within the advisory Guidelines range, with or without the presumption of
reasonableness, was adequate. The imposition of what effectively amounts to a life
sentence in child pornography cases is not unprecedented or per se substantively
unreasonable. E.g., United States v. McCoy, 847 F.3d 601, 607 (8th Cir. 2017)
(affirming term of 121 months’ imprisonment for a defendant who was 72 years old
with an aggressive form prostate cancer); United States v. Strong, 773 F.3d 920, 926
(8th Cir. 2014) (affirming a sentence of 110 years in prison for a 76-year old
defendant); United States v. Betcher, 534 F.3d 820, 827 (8th Cir. 2008) (affirming a
sentence of 750 years in prison, the statutory maximum for each count of production
of child pornography, receipt of child pornography, and possession of child
pornography).


III.   Conclusion


       The judgment of the district court is affirmed.
                       ______________________________




                                        -14-